Mathews, J.,

delivered the opinion of the court.
In this case the plaintiff as administrator of the succession of Redden Pope, claims to recover from the defendant á female slave in her possession, as making a part of the estate of the deceased, who was her husband by a marriage contracted in the state of Alabama. There \vas judgment *556for the defendant in the court below, from which the plaintiff appealed.
The law of the domicil of persons inheriting, will govern in relation to the rights of the inheritance.
So, where a slave is inherited by the wife, from her father in Alabama, which, if reduced to possession by her husband, domiciled there, would have become his absolute property •, but the domicil of the husband and wife being in. Louisiana at the time, every thing falling by inheritance to the wife, becomes her separate property.
The facts of the case are as follows: the deceased married the defendant in Alabama; in that state slaves are personal property, and by its laws the husband ipso facto by marriage, •acquires a complete right and title to all the personal property of his wife. The married parties moved from the place of their marriage to the state of Louisiana, and were here domiciled at the time of the death of the father of the wife, who died in the former state; and the slave in question was inherited from him by the defendant; was brought into this state previous to the death of the husband, and remained in his possession as head of the family until his death ; but, from that period has been held by his widow who now claims title by inheritance from her father.
These facts present a question arising ex conjiiciu legum. According to the laws of Alabama where the father was domiciled, and where the property was at his death, if it had been reduced to possession by the husband it would have been his absolutely, had that place been the domicil of him and his wife. But they had changed it to the state of Louisiana, according to the laws of which, every thing falling by inheritance to the wife became her separate property. Which of these laws must govern and control the rights of the parties'? Those of the place where the succession was opened, or those which prevail in the place of the domicil of the heir 1
We are of opinion that the rule of our decision must be taken from the latter. It has been long settled by the jurisprudence of this country, that notwithstanding marriages may have been contracted in other states, the rights of the married persons after being domiciled in this, are governed by its laws in relation to all property acquired during their residence here, so far at least, as they have reference to acquests and gains which form the matrimonial community.' If a husband and wife be placed in this category and the first should acquire personal property by purchase in another *557state, it would, perhaps, at the moment of acquisition form a part of the matrimonial community, even before it was brought into the place of the domicil of the partners. This doctrine is a necessary consequence of the maxim adopted by eminent civilians that in domicilii loco mobilia inteligantwr existen.
.The maxim thus adopted, although expressed in various phraseology by different writers, seems to be received as well founded by them all, notwithstanding the doubts and perplexities which are found in making a clear distinction between statutes real and those which are personal. See Story’s Treatise on the Conflict of Laws, page 308 et sequentes.
If this rule be sound in relation to personal property acquired by purchase, we can see no good reason why it should not be considered as equally sound and valid in relation to -that which may be- acquired by inheritance, and its destination be directed by the laws of the domicil of the heir.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.
where the plaintift took out a policy 0f «oñ Us g°°ds> «took-in trade, &c.:99 Held, that the |°ocis motores! a°o<mnt andSt for the mutual ^miVio(her person, the so^advanco on mm afiTsoltUtimt (he insured was absolute owner of one-half of storts^had" insurable inte“stockintrade,” w^adrances^on the whole stock,